DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 10/8/2021. Currently, claims 1-4, 7-10, 14, 17, 24, 25, 28, 31, 35-37 and 41-47 are pending in the application. Claims 1-4, 17, 24, 25, 41 and 42 are withdrawn and not examined at this point. Claims 5, 6, 11-13, 15, 16, 18-23, 26, 27, 29, 30, 32-34 and 38-40 are cancelled by Applicant.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 28 is not sufficient to overcome the previous objection to claim 28. Claim 28, therefore, remains objected to as detailed below.
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the previously cited prior art does not teach the device being configured to be formed to the top teeth and the bottom teeth of the patient when the formable thermoplastic mask preform is above the second temperature and thus providing head immobilization when the formable thermoplastic preform is at or below the second temperature, the examiner respectfully disagrees. Wilson et al. teaches in column 4, lines 47-49 that the formable thermoplastic mask preform (face shield 10) is “fabricated from a single, thin piece of thermoplastic material.” As defined by the attached definition of “thermoplastic,” thermoplastic materials are capable of “becoming soft when heated and hard when cooled.” Thus, the formable thermoplastic mask preform (face shield 10; taught in column 4, lines 47-49 to be thermoplastic) of Wilson et al. is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature. This results in a configuration in which the thermoplastic face shield 10 of Wilson et al. is capable of being formed to the contours of top front teeth and bottom front teeth when the thermoplastic face shield 10 is soft/formable at the first, heated temperature and capable of subsequently, cooling to the lower, second temperature to become rigid and 
In response to Applicant’s argument that Wilson et al. and Foote teach away from the invention of claim 28, the examiner notes that simply that there are differences between two references is insufficient to establish that such references “teach away” from any combination thereof.  In re Beattie, 974 F. 2d 1309, 1312-13, 24 USPQ2d, 1042 (Fed. Cir. 1992). Further, the examiner points out that Foote cannot teach away from a perforated mask, because Foote teaches a perforated mask as detailed below. Regarding Wilson et al., the examiner acknowledges that Wilson et al. functions to prevent ingress of hairspray (as Applicant notes). However, modifying Wilson et al. to be perforated as taught by Foote (Foote teaches in column 3, lines 44-45 and 53-56 that face screening member 12 includes an opening 20 that is covered by air filter element 16, and the air filter element 16 being perforated to permit the passage of air therethrough), would still function to prevent the ingress of hairspray (since the air filter element 16 of Foote would prevent passage of hairspray therethrough) and therefore, the device of Wilson et al. would still be able to function for its intended purpose.
In response to Applicant’s argument that Wilson et al. and Foote teach away from the invention of claim 46, the examiner notes that simply that there are differences between two references is insufficient to establish that such references “teach away” from any combination thereof.  In re Beattie, 974 F. 2d 1309, 1312-13, 24 USPQ2d, 1042 (Fed. Cir. 1992). Applicant argues that Wilson et al. and Foote teach away from the formable thermoplastic mask preform including at least one opening in cover the user’s eye(s) and thus, the at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21) of Neese is capable of preventing ingress of hairspray into the eyes (by providing a physical barrier) as desired by Wilson et al. and Foote.
In response to Applicant’s argument that Foote does not teach the air filter element 16 being perforated, the examiner respectfully disagrees and draws Applicant’s attention to column 3, lines 53-56 of Foote which teaches air being “drawn through air filter element 16.” In order for air to be drawn through the air filter element 16, the air filter element 16 must include perforations therein.

Claim Objections
Claim 28 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the thermoplastic mask” should be amended to recite ---the formable thermoplastic mask preform---.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  claim 28 recites “the formable thermoplastic mask preform is formable at a first temperature and rigid at a second temperature that is lower than the first temperature,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of Please note: Applicant’s specification teaches “the preform member is relatively rigid at a first temperature and formable at an elevated second temperature” and “the preform/thermoplastic mask includes a preform member that is relatively rigid at a first temperature and is formable at a second, formable temperature,” which is contrary to the recitation of claim 28. Applicant should amend the specification and/or claim(s) to remedy this discrepancy between the claim(s) and the specification. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  claim 28 recites “a bite piece configured to push a portion of the formable thermoplastic mask preform into a mouth of the patient when the formable thermoplastic mask preform is above the second temperature,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  
Claim 28 is objected to because of the following informalities:  claim 28 recites “the mouth receiving end of the bite piece is further configured to form the formable thermoplastic mask preform to top front teeth and bottom front teeth of the patient when the formable thermoplastic mask preform is above the second temperature,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  
Claim 28 is objected to because of the following informalities:  claim 28 recites “the bite piece is configured to remain in a fixed position in relation to the and when the formable thermoplastic mask preform is at or below the second temperature, whereby providing head immobilization when the formable thermoplastic mask preform is at or below the second temperature,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  
Claim 45 is objected to because of the following informalities:  claim 28 recites “the formable thermoplastic mask preform is rigid and acts as a patient immobilizer when the formable thermoplastic mask preform is at or below the second temperature,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 28, 36, 37 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014) in view of Foote (US 5,865,196).
In regards to claim 28, Wilson et al. teaches in Figures 1-3, column 4, lines 31-39 and 47-49 and column 5, lines 1-13 a formable thermoplastic mask preform (face shield 10; taught in column 4, lines 47-49 to be “fabricated from a single, thin piece of thermoplastic material”) having a proximal surface (interior surface 20) configured to be positioned against the head of the patient (as shown in Figure 1) and a distal surface (exterior surface 22) opposite (as shown in Figure 1) of the proximal surface (interior surface 20), and wherein the formable thermoplastic mask preform (face shield 10; taught in column 4, lines 47-49 to be “fabricated from a single, thin piece of thermoplastic material”) is formable at a first temperature and rigid at a second temperature that is lower than the first temperature (see attached definition of “thermoplastic,” which defines the term to mean “becoming soft when heated and hard when cooled;” thus, the face shield 10 (taught in column 4, lines 47-49 to be thermoplastic) is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature); and a bite piece (bite plate or mouthpiece 14; see column 5, lines 10-14; column 2, lines 65-66 teaches “this mouthpiece is used to hold the shield in place on the face when the wearer bites down on it”) configured to push a portion of the formable thermoplastic mask preform (face shield 10) into a mouth of the patient (bite plate or mouthpiece 14 is capable of being pushed onto exterior surface 22 to push a portion of face shield 10 into the mouth of the patient; column 5, lines 1-13 teaches “the shield 10 is placed on, and pressed firmly against the wearer’s face…additional pressure may be placed on the shield…causing the mouthpiece 14 to move further into the wearer’s mouth;” column 4, lines 31-39 teaches “the mouthpiece 14 protrudes inwardly from the interior surface 20 and is to hold the shield [face shield 10] in place”) to the formable thermoplastic mask preform (face shield 10), the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) extends into (as shown in Figures 1-3) a concave region (cavity 14a; Figure 2 shows cavity 14a being formed in face shield 10) of the formable thermoplastic mask preform (face shield 10), and the bite piece (bite plate or mouthpiece 14) is positioned against the distal surface (exterior surface 22) of the formable thermoplastic mask preform (face shield 10), thereby at least partially filling (as shown in Figures 1-3) the concave region (cavity 14a) of the formable thermoplastic mask preform (face shield 10); wherein the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) is further configured to form the formable thermoplastic mask preform (face shield 10) to top front teeth and bottom front teeth of the patient (column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth) when the formable thermoplastic mask preform is above the second temperature (see attached definition of “thermoplastic,” which defines the term to mean “becoming soft when heated and hard when cooled;” thus, the face shield 10 (taught in column 4, lines 47-49 to be thermoplastic) is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature; the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth when the thermoplastic face shield 10 is soft/formable above the first, heated temperature), and the device is configured to immobilize the head of the patient when the patient bites down on the portion (the hardened thermoplastic face shield 10 is capable of restraining movement of the head of the patient when the patient bites down on the bite plate or mouthpiece 14 as taught in column 4, lines 34-39) of the formable thermoplastic mask preform (face shield 10) pushed into the mouth of the patient by the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14); and wherein the bite piece (bite plate or mouthpiece 14) is configured to remain in a fixed position (column 2, lines 65-66 teaches “this mouthpiece is used to hold the shield [face shield 10] in place;” column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face [the face including the user’s allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth) and when the formable thermoplastic mask preform is at or below the second temperature (see attached definition of “thermoplastic,” which defines the term to mean “becoming soft when heated and hard when cooled;” thus, the face shield 10 (taught in column 4, lines 47-49 to be thermoplastic) is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature; the face shield 10 is capable of being formed to the contours of top front teeth and bottom front teeth when the thermoplastic face shield 10 is soft/formable at the first, heated temperature and subsequently, cooling to the lower, second temperature to become rigid and maintain its form corresponding to the contours of top front teeth and bottom front teeth), thereby providing head immobilization when the formable thermoplastic mask preform (face shield 10) is at or below the second temperature (see attached definition of “thermoplastic,” which defines the term to mean “becoming soft when heated and hard when cooled;” thus, the face shield 10 (taught in column 4, lines 47-49 to be thermoplastic) is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature; the thermoplastic 
Wilson et al. does not teach that the thermoplastic mask is perforated.
However, Foote teaches in Figures 1-3 and column 3, lines 44-45 and 53-56 an analogous device wherein the mask (face screening member 12 and opening 20; column 3, lines 44-45 teaches “face screening member 12 is of molded plastic construction and includes a mouth/nose area opening 20”) is perforated (column 3, lines 44-45 and 53-56 teaches that face screening member 12 includes an opening 20 that is covered by air filter element 16, and the air filter element 16 being perforated to permit the passage of air therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the thermoplastic mask of Wilson et al. to be perforated as taught by Foote, because this element is known to enable the user to breath filtered air while the mask is in place, as Foote teaches in column 1, lines 59-62.
In regards to claim 14, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 and column 4, lines 34-36 that the applicator end (distal half of bite plate or mouthpiece 14 positioned furthest from the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) is formed from a material that does not adhere to (Figure 2 teaches the bite plate or mouthpiece 14 (which includes the applicator end) being removed from the cavity 14a in face shield 10 after being used to form cavity 14a; since the bite plate or mouthpiece 14 is removable from face shield 10 
In regards to claim 36, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 and column 4, lines 34-36 that the bite piece (bite plate or mouthpiece 14) further comprises a non-stick material layer (Figure 2 teaches the bite plate or mouthpiece 14 being removed from the cavity 14a in face shield 10 after being used to form cavity 14a; since the bite plate or mouthpiece 14 is removable from face shield 10 as shown in Figure 2, one would understand that the bite plate or mouthpiece 14 is made from a material that does not stick to the face shield 10).
In regards to claim 37, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 that the concave region (cavity 14a; Figure 2 shows cavity 14a being formed in face shield 10) of the formable thermoplastic mask preform (face shield 10) contains a non-perforated region (cavity 14a is shown in Figure 2 to be solid, without any apertures or openings) configured to be positionable such that the non-perforated region is configured to be pushable (bite plate or mouthpiece 14 is capable of being pushed onto exterior surface 22 to push a portion of face shield 10 into the mouth of the patient; column 5, lines 1-13 teaches “the shield 10 is placed on, and pressed firmly against the wearer’s face…additional pressure may be placed on the shield…causing the mouthpiece 14 to move further into the wearer’s mouth;” column 4, lines 31-39 teaches “the mouthpiece 14 protrudes inwardly from the interior surface 20 
In regards to claims 43 and 44, Wilson et al. and Foote teach the apparatus of claim 28. The originally relied upon embodiment of Wilson et al. and Foote do not teach the mouth receiving end of the bite piece defining an air passage to allow the patient to breathe more easily through the mouth of the patient; the air passage being defined by air channels positioned to facilitate breathing through the mouth of the patient.
However, Wilson et al. teaches in Figure 4 and column 5, lines 20-22 an alternate embodiment wherein the mouth receiving end (proximal half of bite plate or mouthpiece 14 positioned closest to the user’s teeth in use) of the bite piece (bite plate or mouthpiece 14) defining an air passage (air passageway 30) to allow the patient to breathe more easily through the mouth of the patient; the air passage (air passageway 30) being defined by air channels (Figure 4 teaches the air passageway being formed from a plurality of horizontal apertures for the passage of therethrough) positioned to facilitate breathing through the mouth of the patient (column 5, lines 20-22 teaches “the mouthpiece 14 includes air passageway 30 to allow the wearer to breathe through the mouthpiece 14 while wearing the shield 10”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mouth receiving end of the originally relied upon embodiment of Wilson et al. as modified by Foote to provide the mouth receiving end of the bite piece defining an air passage to allow the patient to breathe more easily through the mouth of the patient; the air passage being defined by air channels positioned to facilitate breathing through the mouth of the patient as taught 
In regards to claim 45, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in column 5, lines 14-16 that the formable thermoplastic mask preform (face shield 10) is rigid (column 5, lines 14-16 teaches “the mask is also suitable for use in connection with emergency medical situations, carpentry and other activities where protection is desired;” therefore, Wilson et al. teaches the face shield 10 being hard, or rigid, enough to provide protection) and acts as a patient immobilizer (the hardened thermoplastic face shield 10 is capable of restraining movement of the head of the patient when the patient bites down on the bite plate or mouthpiece 14 as taught in column 4, lines 34-39; the abstract teaches “the shield in sealing engagement over the wearer's face” and thus, the sealed face shield 10 positioned against the contour of the wearer’s face can function to immobilize the structures of the wearer’s face) when the formable thermoplastic mask preform (face shield 10) is at or below the second temperature (see attached definition of “thermoplastic,” which defines the term to mean “becoming soft when heated and hard when cooled;” thus, the face shield 10 (taught in column 4, lines 47-49 to be thermoplastic) is capable of becoming soft/formable at a first, heated temperature and becoming hard/rigid when cooled to a lower, second temperature; the thermoplastic face shield 10, when it is hardened at the lower, second temperature, is capable of restraining movement of the head of the patient when the patient bites down on the bite plate or mouthpiece 14 as taught in column 4, lines 34-39).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Westbrook et al. (US 2011/0240040).
In regards to claims 7-9, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece; wherein the mouth receiving end of the bite piece includes a projection and the applicator end of the bite piece includes a flange that extends over the projection when the mouth receiving end and the applicator end are not separated; and wherein the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece by sliding the applicator end transversely across the projection of the mouth receiving end of the bite piece.
However, Westbrook et al. teaches in Figures 1-4 an analogous device wherein the applicator end (base member 10, platform 20, multi-level block member 30) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50) is configured to be separable ([0028] teaches “bite-member 50 is separable from the base 10;” [0023] teaches the adjustable bite-member 50 being reversibly coupled to the base member 10) from the mouth receiving end (separable adjustable bite-member 50; [0028] teaches that bite-member 50 “accommodates the front teeth of the upper jaw in use”) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50); wherein the mouth receiving end (separable adjustable bite-member 50) of the bite piece (base member flange inasmuch as multi-level block member 30 is taught in Figures 3 and 4 to be formed as a protruding edge to facilitate attachment to bite-member 50; https://www.thefreedictionary.com/flange) that extends over (as shown in Figures 3 and 4, holes 34 of multi-level block member 30 receive pin 56 therein, resulting in the perimeter of holes 34 extending over pin 56; see also [0024]) the projection (pin 56) when the mouth receiving end (separable adjustable bite-member 50) and the applicator end (base member 10, platform 20, multi-level block member 30) are not separated (as shown in Figure 4); and wherein the applicator end (base member 10, platform 20, multi-level block member 30) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50) is configured to be separable ([0028] teaches “bite-member 50 is separable from the base 10;” [0023] teaches the adjustable bite-member 50 being reversibly coupled to the base member 10) from the mouth receiving end (separable adjustable bite-member 50) of the bite piece (base member 10, platform 20, multi-level block member 30, separable adjustable bite-member 50) by sliding (as taught in Figures 3-4 and [0024], bite-member 50 is attached to base member 10 by sliding the holes 34 of multi-level block member 30 of the base member 10 over pin 56 of the bite-member 50) the applicator end (base member 10, platform 20, multi-level block member 30) transversely across (when the 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece; wherein the mouth receiving end of the bite piece includes a projection and the applicator end of the bite piece includes a flange that extends over the projection when the mouth receiving end and the applicator end are not separated; and wherein the applicator end of the bite piece is configured to be separable from the mouth receiving end of the bite piece by sliding the applicator end transversely across the projection of the mouth receiving end of the bite piece as taught by Westbrook et al. because this element is known to provide multi-level and anteroposterior adjustability of the mouth receiving end of the bite piece to more optimally configure the bite piece for different sizes of mouth cavities and bite profiles, as Westbrook et al. teaches in [0028] and [0034].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Phillips (US 6,634,884).
In regards to claim 10, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. does not teach that the bite piece further comprises a depth indicator on a surface of the bite piece.
However, Phillips teaches in Figure 1 and column 2, lines 19-23 an analogous device wherein the bite piece (bite block 10) further comprises a depth indicator (alternating peaks 12G and valleys 12H; can be considered depth indicators inasmuch as one can observe the position of the user’s teeth relative to peaks 12G and valleys 12H in order to determined how deep along the length of bite block 10 the teeth are positioned) on a surface (exterior surfaces of sides 12E, 12F) of the bite piece (bite block 10).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece further comprises a depth indicator on a surface of the bite piece as taught by Phillips because this element is known to provide a gripping surface for the teeth of the patient, as Phillips teaches in column 2, lines 19-23.

Claims 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Woodburn, III (US 2002/0108616).
In regards to claim 31, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. teaches in Figures 1-3 that the bite piece (bite plate or mouthpiece 14) is configured to adhere to, and remain in a fixed position (column 2, lines 65-66 teaches to hold the shield [face shield 10] in place;” column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face [the face including the user’s mouth]”) in relation to the formable thermoplastic mask preform (face shield 10) and the mouth of the patient when the formable thermoplastic mask preform cools (face shield 10) from an elevated temperature to room temperature (face shield 10 is taught in column 4, lines 47-49 to be “fabricated from a single, thin piece of thermoplastic material;” thermoplastic materials are moldable when heated and become rigid when cooled; when the thermoplastic face shield 10 is cooled in position on the user’s face, the mouthpiece 14 is capable of fixing to the shield 10 and the user’s face as discussed above) and forms to the top front teeth and the bottom front teeth (column 4, lines 34-39 teaches “the mouthpiece 14 is tapered in cross-section and forms cavity 14a which enhances the deformability and flexibility of face shield 10 when drawn into the mouth and allows the wearer to bite down and “fix” the shield in a form-fitting position over the wearer’s face;” when the wearer bites down on the formable face shield 10, the face shield 10 is capable of forming to the contours of top front teeth and bottom front teeth), thereby providing head immobilization (the hardened thermoplastic face shield 10 is capable of restraining movement of the head 
Wilson et al. and Foote do not teach that the bite piece is configured to harden.
However, Woodburn, III teaches in [0031] and [0042] an analogous device wherein the bite piece (mouthpiece member 12) is configured to harden (mouthpiece member 12 is taught in [0031] to be “formed from a resinous material that softens when heated;” thermoplastic materials harden when cooled, as taught in [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece is configured to harden as taught by Woodburn, III because this element is known to enable the bite piece to be molded and customized to the user’s dentition is order to more securely fix the bite piece thereto, as Woodburn, III teaches in [0031] and [0042].
In regards to claim 35, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the bite piece further comprises a layer of low temperature thermoplastic.
However, Woodburn, III teaches in [0031] and [0042] an analogous device wherein the bite piece (mouthpiece member 12) further comprises a layer of low temperature thermoplastic (mouthpiece member 12 is taught in [0031] to be “formed from a resinous material that softens when heated”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bite piece of Wilson et al. as modified by Foote such that the bite piece further comprises a layer of low temperature .

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 5,538,014), in view of Foote (US 5,865,196) and further in view of Neese (US 3,602,913).
In regards to claims 46 and 47, Wilson et al. and Foote teach the apparatus of claim 28. Wilson et al. and Foote do not teach that the formable thermoplastic mask preform includes at least one opening in an area of eyes of the patient.
However, Neese teaches in Figures 1-3 and 5 and column 2, lines 1-6 an analogous device wherein the mask (molded one piece mask 10) includes at least one opening (eye openings 12, protective budge or pouch 20, upwardly extending protective lid 21; the structure formed by protective budge or pouch 20 and upwardly extending protective lid 21 is open at eye openings 12; note: an “opening” is defined to be an open part; see attached definition of “opening”) in an area of eyes of the patient (as shown in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the formable thermoplastic mask preform of Wilson et al. as modified by Foote such that the mask includes at least one opening in an area of eyes of the patient as taught by Neese because this element is known to be an alternate, less cumbersome and more comfortable configuration of the mask that will substantially prevent spray from entering the eyes when the spray is held 
As combined, the at least one opening (eye openings 12/protective budge or pouch 20/upwardly extending protective lid 21 of Neese) is constructed to be larger than perforations (Foote teaches in column 3, lines 44-45 and 53-56 teaches that face screening member 12 includes an opening 20 that is covered by air filter element 16, and the air filter element 16 being perforated to permit the passage of air therethrough) of the thermoplastic mask (face shield 10 of Wilson et al.), as evidenced by the Figures of Foote and Neese.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/4/2021